893 So. 2d 660 (2005)
Anthony TEDESCO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-4697.
District Court of Appeal of Florida, Fourth District.
February 16, 2005.
Anthony Tedesco, Sneads, Pro Se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant *661 Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Anthony Tedesco appeals the denial of his motion to correct sentencing error. Essentially, Tedesco is requesting the correction of a clerical mistake or scrivener's error in the sentencing form. This form, entered on August 31, 1999 nunc pro tunc to June 8, 1999, indicates that his forty-year prison sentence is concurrent as to Counts I and II.
As the trial judge clarified in a written order pursuant to our instructions on remand in Tedesco v. State, 821 So. 2d 359 (Fla. 4th DCA 2002), the forty-year sentence imposed pursuant to Tedesco's probation revocation was only as to Count I (the defendant having fully served his sentence on Count II). The state concedes, and we agree, that the scrivener's error appearing on the sentencing form should be corrected by the trial court on remand to reflect this. See Chavez v. State, 837 So. 2d 518 (Fla. 2nd DCA 2003).
FARMER, C.J., SHAHOOD and TAYLOR, JJ., concur.